IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 01-60186



JUAN MARTIN RUIZ-OROZCO,

                                           Petitioner,

versus

JOHN ASHCROFT,
U.S. ATTORNEY GENERAL,

                                           Respondent.

                        --------------------
               Petition for Review of an Order of the
                    Board of Immigration Appeals
                         BIA No. A91-619-860
                        --------------------
                            March 7, 2002


Before REAVLEY, WIENER, and PARKER, Circuit Judges.

PER CURIAM:*

     Juan Martin Ruiz-Orozco petitions for review of an order of

the Board of Immigration Appeals (BIA) holding that Ruiz-Orozco’s

state conviction for felony driving while intoxicated was an

aggravated felony warranting his removal from this country.      The

respondent has moved to dismiss the petition for review and to

remand the case to the BIA for reconsideration in light of United

States v. Chapa-Garza, 243 F.3d 921, 927 (5th Cir. 2001).     Ruiz-

Orozco has replied to the respondent’s motion to remand.    He


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 01-60186
                                -2-

contends that his petition should be dismissed without prejudice

because it is unclear whether INS v. St. Cyr, 121 S. Ct. 2271

(2001), deprives this court of jurisdiction over the petition.

Ruiz-Orozco does not oppose the respondent’s motion to the extent

that it seeks remand to the BIA.   Contrary to Ruiz-Orozco’s

assertion, St. Cyr does not deprive this court of jurisdiction

over his petition for review, as it is materially distinguishable

from the instant case.   See 121 S. Ct. at 2275, 2286-87.

     Ruiz-Orozco’s petition for review is GRANTED.   The order of

the BIA is VACATED, and this case is REMANDED to the BIA for

disposition consistent with Chapa-Garza, 243 F.3d at 927.      All

other outstanding motions are DENIED.